t c summary opinion united_states tax_court simon l and patricia m richard petitioners v commissioner of internal revenue respondent docket no 1216-03s filed date simon l and patricia m richard pro sese scott t welch for respondent gale judge this case was heard pursuant to the provisions of section providing for small_tax_case proceedings the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise noted section references are to the internal_revenue_code_of_1986 as amended petitioners filed a timely petition for review under sec_6330 of respondent's determination to proceed with collection of their and federal_income_tax liabilities by means of a lien background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners were married and resided in baton rouge louisiana when they filed their petition petitioners timely filed a joint federal_income_tax return for on date respondent assessed the dollar_figure tax reported as due and as petitioners had withholding and excess fica credits totaling dollar_figure an overpayment of dollar_figure resulted the overpayment was initially applied to tax_liabilities for and but a substantial portion of this application was subsequently reversed and most of the overpayment for plus interest was refunded to petitioners on date the form_4340 certificate of assessments payments and other specified matters for petitioners' taxable_year records that the period of limitations on assessment was extended to date on date according to the form_4340 respondent made a quick assessment on date of dollar_figure in tax and an interest assessment of dollar_figure with respect to petitioners' taxable_year quick assessment petitioners did not timely file a joint_return for respondent prepared a substitute for return and on date assessed income_tax of dollar_figure interest of dollar_figure and a late filing addition_to_tax of dollar_figure petitioners did not timely file a joint_return for respondent prepared a substitute for return and on date assessed income_tax of dollar_figure additions to tax for late filing and failure to pay estimated_tax and interest the parties have stipulated that respondent issued a notice_of_deficiency for petitioners thereafter submitted a joint federal_income_tax return on date which respondent treated as an amended_return the amended_return reported income withholding credits and tax due in larger amounts than had been initially assessed respondent therefore on date a quick assessment is an internal administrative term the commissioner uses to denote assessments made in delineated circumstances including where the period of limitations on assessment will expire within days see generally 62_fedclaims_589 koss v united_states aftr 2d ustc par big_number e d pa audit internal_revenue_manual cch sec_4 dollar_figure pincite the form_4340 for further records assessments in and totaling dollar_figure made an additional tax_assessment of dollar_figure bringing the total assessment to the dollar_figure petitioners reported as due on the amended_return and allowed an additional withholding credit to conform those credits to the amount petitioners reported petitioners did not pay the entire tax reported as due on the amended_return and there was an outstanding liability for after respondent made the assessments just described in petitioners entered into an installment_agreement with respondent to satisfy their tax_liability installment_agreement petitioners made periodic_payments totaling dollar_figure pursuant to the installment_agreement from date to date however respondent applied dollar_figure of these payments to the quick assessment and the dollar_figure balance to a assessment petitioners received an extension to date for filing their return for and on date filed a joint federal_income_tax return for reporting a tax due of dollar_figure after withholding credits of dollar_figure petitioners had a balance due of dollar_figure they submitted a payment of dollar_figure on date which satisfied all outstanding assessments for respondent also abated the addition_to_tax for failure to pay estimated_tax and partially abated the late filing addition_to_tax and interest to bring the assessments into conformity with the amounts petitioners reported on the amended_return petitioners timely filed a joint federal_income_tax return for reporting a tax due of dollar_figure because petitioners had a withholding credit of dollar_figure an overpayment of dollar_figure resulted which respondent applied to the quick assessment on date respondent collected and applied a levy of dollar_figure to the quick assessment petitioners timely filed a joint federal_income_tax return for reporting tax due of dollar_figure because petitioners had withholding and earned_income credits totaling dollar_figure an overpayment of dollar_figure resulted which respondent applied to the quick assessment on date respondent collected and applied a levy of dollar_figure to the quick assessment petitioners timely filed a joint federal_income_tax return for reporting tax due of dollar_figure as petitioners' withholding and excess fica credits totaled only dollar_figure respondent assessed the reported tax as well as a failure to pay addition_to_tax of dollar_figure and interest of dollar_figure on date respondent abated dollar_figure of the previously assessed tax on date respondent sent petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 indicating income_tax owed of dollar_figure and dollar_figure for the and taxable years respectively petitioners subsequently submitted a form request for a collection_due_process_hearing requesting a hearing for taxable years and that respondent deemed timely on date a hearing with an appeals officer of respondent was conducted by telephone petitioner simon richard brought to the appeals officer's attention his claim that the payments he made pursuant to the installment_agreement had been improperly applied to a purported liability for mr richard further advised the appeals officer of his contention that the liability to which the installment_agreement payments were applied had been assessed beyond the 3-year period of limitations on assessment in her subsequent determination the appeals officer concluded that the appeals_office lacked jurisdiction over petitioners' taxable_year and that petitioners' foregoing contentions could therefore not be considered as part of the hearing on date a notice_of_determination concerning collection action s under sec_6320 and or was mailed to petitioners in which the appeals officer determined that all requirements of any applicable law or administrative procedure had been met and that the lien was appropriate to collect outstanding liabilities for and petitioners timely filed a petition seeking review of the determination discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of any person who fails to pay a tax after demand such a lien arises when an assessment is made and generally becomes effective against third parties upon the filing of notice thereof by the secretary sec_6322 and sec_6323 sec_6320 provides that the secretary shall furnish the person described in sec_6321 taxpayer with written notice of the filing of a lien under sec_6323 not more than business days after the day of filing the notice sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 b sec_6320 provides that the appeals_office hearing shall be conducted consistent with the procedures set forth in subsections c d and e of sec_6330 sec_6330 provides that the appeals officer shall verify that the requirements of any applicable law or the petition sought review of taxable years and but not on date we granted respondent's motion to dismiss for lack of jurisdiction with respect to taxable years and as no notice_of_determination to proceed with a collection action had been issued with respect to those periods administrative procedure have been met sec_6330 provides that the taxpayer may raise any relevant issue related to the unpaid tax including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if he did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account i the verification that the requirements of any applicable law or administrative procedure have been met ii the relevant issues raised by the taxpayer iii challenges to the underlying tax_liability by the taxpayer where permitted and iv whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review the appeals officer's determination where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 generally we may consider only those issues that the taxpayer raised during the sec_6330 hearing see sec_301_6330-1 q a-f5 proced admin regs see also 118_tc_488 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 104_tc_367 petitioners do not appear to dispute the underlying tax_liabilities for and as originally assessed by respondent in any event the assessments for those years match the amounts petitioners reported as due on their returns and petitioners have offered no basis for a conclusion that the assessments are in error see 122_tc_1 instead petitioners contend that the taxes due for and have been paid more specifically petitioners contend that the dollar_figure liability that respondent asserts exists for has been paid because dollar_figure in payments they made pursuant to the petitioners' claim that the and taxes have been paid is the only relevant issue that they raised at the hearing or herein they have not raised any spousal defenses or offered any collection alternatives see sec_6330 installment_agreement were instead applied by respondent to a liability which was itself invalidly assessed after expiration of the period of limitations on assessment for moreover petitioners contend overpayment credits from their and taxable years of dollar_figure and dollar_figure respectively as well as levies in and were likewise applied by respondent against the invalidly assessed liability for and those credits and levies should have been available to satisfy the liability that respondent now asserts our review of the record in this case including the forms covering petitioners' through taxable years persuades us that petitioners are correct in asserting that respondent improperly applied their installment_agreement payments against a liability and to a small extent a liability the parties have stipulated that petitioners had an installment_agreement to pay their income_tax_liability and that petitioners made some payments thereunder although neither party produced a copy of the agreement the form_4340 for does not record any payments' having been credited against that year's liability however mr richard's uncontradicted testimony was that the installment_agreement was entered into in the form_4340 for records a payment credited against that year's liability of dollar_figure on date followed by the crediting of payments of dollar_figure each at roughly monthly intervals from date through date respondent argues on brief that petitioners have not shown that any payments designated for were applied to another year we disagree we are persuaded on the basis of the foregoing evidence that petitioners made payments pursuant to the installment_agreement that respondent credited against their and liabilities the payments that respondent has stipulated petitioners made under the installment_agreement are otherwise unaccounted for in the forms in the record covering petitioners' taxable years through to the extent respondent may be suggesting that the payments made pursuant to the installment_agreement were undesignated or that respondent was otherwise free to apply them to petitioners' or liabilities we also disagree installment agreements are devices for the collection of the liability to which they relate sec_6159 authorizes the a portion dollar_figure of the penultimate payment_date and all dollar_figure of the last payment_date were treated by respondent as overpayments for and were transferred to and credited against petitioners' liability respondent also argues that petitioners may not contest the application of the installment_agreement payments to because the issue was not raised in their petition or pre- trial memorandum however the notice_of_determination indicates that petitioners raised this issue at the appeals hearing issues raised at the appeals hearing or otherwise brought to the attention of the appeals_office are within our jurisdiction for review 118_tc_488 secretary to enter into installment agreements with any taxpayer to satisfy liability for payment of any_tax in installment payments if the secretary determines that such agreement will facilitate collection of such liability emphasis added similarly the regulations under sec_6159 authorize designated personnel of the commissioner to enter into an installment_agreement with a taxpayer that allows the taxpayer to satisfy a tax_liability by making scheduled periodic_payments until the liability is fully paid sec_301_6159-1 proced admin regs emphasis added installment agreements generally entail a finite term during which the subject liability is paid in full coupled with an agreement by the taxpayer to an extension of the period of limitations on collection of that liability see sec_301_6159-1 proced admin regs the notion that the commissioner may apply an installment_payment to satisfy a liability other than that for the period covered by the installment_agreement contravenes the statute and regulations governing such agreements respondent's application of petitioners' payments under the installment_agreement to their and rather than liabilities although the internal_revenue_manual states that all outstanding liabilities of a taxpayer should be included in an installment_agreement there is no evidence or suggestion in this case that the installment_agreement covered liabilities in other years to the contrary the parties have stipulated that the installment_agreement was an agreement to pay the income_tax liabilities was therefore improper and the appeals officer's disregard of their claim that those payments had been misapplied was an abuse_of_discretion in so doing the appeals officer failed to satisfy the mandate of sec_6330 that she verify that the requirements of any applicable law or administrative procedure had been met the dollar_figure liability for that respondent seeks to collect herein must be offset by the dollar_figure in payments petitioners made under the installment_agreement that respondent improperly applied to their and liabilities petitioners also contend that respondent improperly applied their and overpayments to because the assessment to which they were applied ie the quick assessment was invalid having been made after the period of limitation on assessment for petitioners' taxable_year had expired as a consequence petitioners contend those overpayments should be available to satisfy the and liabilities sought to be collected herein respondent counters that this court lacks jurisdiction to consider whether the quick assessment was valid because was not a subject of the notice_of_determination that is is a nondetermination year in this casedollar_figure we held to the respondent notes in this regard that we granted his motion to dismiss for lack of jurisdiction with respect to continued contrary in 125_tc_14 o ur jurisdiction under sec_6330 encompasses consideration of facts and issues in nondetermination years where the facts and issues are relevant in evaluating a claim that an unpaid tax has been paid id pincite under freije petitioners' claim that their and overpayments should be available to offset the unpaid liabilities for and because the overpayments were applied against an invalid assessment is a relevant issue relating to the unpaid tax within the meaning of sec_6330 over which we have jurisdiction pursuant to sec_6330 respondent further argues that in the event we conclude that we have jurisdiction the quick assessment was valid notwithstanding that it was made on date more than years after date because petitioners consented to an extension of the period of limitations on assessment for continued petitioners' taxable_year however we granted dismissal for lack of jurisdiction concerning because there was no determination concerning a collection action for that year whether any fact or issue arising in is a relevant issue within the meaning of sec_6330 with respect to an unpaid tax in or is a separate question see 125_tc_14 petitioners' form_4340 for records that their federal_income_tax return was filed and the tax reported thereon assessed on date accordingly the period of limitation on assessment for petitioners' income taxes expired on date absent an extension see sec_6501 and b until date petitioners deny that they agreed to any extension of the period of limitations petitioners' form_4340 for records that their return was filed and the tax reported as due thereon assessed on date according to the form_4340 petitioners' withholding and excess fica credits exceeded the assessed tax resulting in an overpayment that was initially transferred to petitioners' account but the transfer was subsequently reversed and a dollar_figure refund of the overpayment plus interest was made to petitioners on date the form_4340 thereafter contains the following entry dated date assessment statute expir date extend to the form_4340 further records that a quick assessment of dollar_figure plus interest of dollar_figure was assessed on date according to the form_4340 petitioners' and overpayments were applied against the quick assessment on date and respectively neither party was able to offer any explanation concerning the circumstances giving rise to the quick assessment respondent relies exclusively on the form_4340 in contending that petitioners had an unsatisfied liability for that year respondent likewise relies exclusively upon the form_4340 to less than dollar_figure of the overpayment was also transferred to petitioners' account support his contention that petitioners extended the period of limitations on assessment for beyond date absent a showing of irregularity in the assessment procedure a form_4340 is presumptive evidence that a tax has been validly assessed 329_f3d_1224 11th cir affg 118_tc_365 115_tc_35 the difficulty with respondent's position is that the form_4340 on which he relies has an irregularity on its face it records a purported extension of the period of limitations some months after its expiration in apparent violation of sec_6501 that section provides that the period of limitation on assessment may be extended by agreement where the secretary and the taxpayer have consented in writing to an extension before the expiration of the time prescribed in this section for the assessment of any_tax imposed by this title sec_6501 an extension signed after the expiration of the period of limitations is without effect 38_tc_875 n parsons v commissioner tcmemo_1984_333 n accordingly the form_4340 rather than confirming the validity of the quick assessment supports the conclusion that the quick assessment was invalid because untimely the form_4340 establishes a prima facie case for petitioners that the assessment was made on date after expiration of the period of limitations on assessment and the document tends to disprove respondent's contention that the period of limitations was lawfully extended beyond date we therefore conclude on this record that the period of limitations on assessment for expired before the quick assessment was madedollar_figure the liability was therefore extinguished on date before petitioners' and overpayments were applied to it see 119_tc_140 diamond gardner corp v commissioner supra pincite the same is true regarding associated interest or penalties see hoffman v commissioner supra as a consequence petitioners' and overpayments are available to satisfy liabilities in years other than petitioners filed timely returns for and which respondent accepted as his basis for concluding there were overpayments in those years petitioners' returns constituted timely claims for refund of those overpayments see sec_301_6402-3 proced admin regs respondent's purported application of the overpayments to the extinguished the form_4340 for in addition records assessments in and after the purported extension of the period of limitations to date there is no entry on the form_4340 suggesting any additional extension of the limitations_period beyond the purported date extension any such subsequent extension would in any event also be invalid respondent has not addressed these assessments totaling dollar_figure but they are likewise invalid because untimely liability merely preserved their character as overpayments see sec_6401 93_tc_145 diamond gardner corp v commissioner supra pincite any payment by a taxpayer of a time- barred tax_liability whether voluntary or involuntary automatically becomes an 'overpayment' finally petitioners contend and the form_4340 confirms that respondent made levies of dollar_figure and dollar_figure against petitioners in and that were applied against the quick assessment liability after its date extinguishment as a consequence the payments made pursuant to these levies became overpayments see sec_6401 diamond gardner corp v commissioner supra petitioners made payments of dollar_figure under the installment_agreement that respondent should have applied to their liabilitydollar_figure petitioners' overpayments of dollar_figure and dollar_figure for and respectively are also available to offset as of date and date respectively all or a portion of the and liabilities that respondent has sought to collect the levies of dollar_figure and dollar_figure in alternatively even if respondent were permitted to apply petitioners' payments under the installment_agreement to liabilities arising in other years respondent's application of the installment_agreement payments to the extinguished liability would have converted those payments to overpayments pursuant to sec_6401 making them available to satisfy the and liabilities sought to be collected herein and respectively are overpayments that are similarly available as of the date paid we conclude that the appeals officer abused her discretion in failing to take the foregoing payments and credits into account when determining that the liens at issue should not be withdrawn because the interest computations attendant to the application of the foregoing payments and credits cannot be made on this record we shall remand this case to respondent's appeals_office for further consideration to reflect the foregoing an appropriate order will be issued
